DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by HP (WO 2017/125128 A1, the examiner uses equivalent English translation provided by US 2018/0264737 A).
For claims 1, 9, and 13, the Examiner concurs with the written opinion provided in the applicants submitted IDS received on 10/15/2019, as   HP teaches a method of controlling, the 3D printing system comprising: forming a build material layer, selectively 
As for claims 2-3, 5-8, 10-12, 14, and 15, regarding selective application of printing agent on the basis of a three-dimensional model, determining the amount of energy that should be applied to the part covered by the printing agent, the reflectivity of the printing agent, the amount of energy based on the surface lobe, the application of energy to the entire layer, the application of energy to the strips of the layer, the energy source containing the reflector, which reflects the energy back to the layer, the part of the surface not covered by the printing agent and having  reflective ability scanned by an energy source, are taught by HP (as per [0026],[0028],[0034],[0046]-[0056],[0068], Fig. 1a, 1b, 4-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HP (WO 2017/125128 A1, the examiner uses equivalent English translation provided by US 2018/0264737 A) in view of HP (WO 2018/132109 A1; herein after HP-2).
For claim 4, HP-2 teaches application of uniform energy source to a part of the layer, absorption of surface fractions of a given amount of energy and its heating to a predetermined temperature ([0028]-[0032]), however, fails to teach feature relating to the energy received by a reflector disposed next to the material layer and re-radiated to the material layer, however, would have been obvious in view of HP-2 (see page 8 lines 29 to page 9, line 3, Fig. 2). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to combine the teachings of HP of application of uniform energy in combination with using reflectors disposed next to the material layer, as taught by HP-2, for the benefit of efficiently forming desired shaped 3D product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743